1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
 
3.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the four terminals are connected consecutively to the four contacts as set forth in claim 12 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 




4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,7-8,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schott (2015/0070002).
	As to claim 1, Schott discloses a magnetic field sensor wherein multiple contacts e.g. electrodes 5a,5b..are located at an inner edge or perimeter of the hall plate 

    PNG
    media_image1.png
    491
    713
    media_image1.png
    Greyscale


As to claims 7-8, the insider of the inner perimeter can be uses as a contact or non-conducting area (see e.g. para 0117; fig. 105 in fig. 1; figs. 3-4;27-29).
As to claims 11, Schott discloses a multi-contact Hall plate wherein multiple contacts including the connections of contacts and terminals is shown in figs. 4 (see e.g. para 0117; figs. 4, switching unit 12 in fig. 7).


6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schott (2015/0070002) in view of Ausserlechner (2016/0097826).
As to claim 9-10, Schott discloses a multi-contact Hall plate as described above except for conductive layer. It is known in the Hall sensing related art to use conductive e.g. buried layer to provide the better current flow (also see Ausserlechner 2013/0342196). Ausserlechner is cited to show this feature in fig. 3A; para 0034. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Schott to use a conductive layer as taught by Ausserlechner to promote current flow (e.g. see fig. 3a; 324; para 0034).

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schott in view of Raman et al. (2016/0252589).
As to claims 12-13, Schott discloses a multi-contact Hall plate as described above. Schott does not explicitly show the supplying current and tapping output signals. Raman is cited to show this well-known feature. Raman teaches to supply electrical energy to two terminals i.e. excitation nodes and tapping an output signal at the other two terminals i.e. sense nodes of the four terminals (figs. 3-4; para 0069). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Schott to supply and tap signals as taught by Raman so that offset could be determined in the Hall sensor read out (e.g. para 0001).
As to claims 14,16-17,19, Schott in view of Raman discloses a multi-contact Hall plate wherein the terminals can be switched for voltage and current (see e.g. para 0073; fig. 1; Switch Matrix).
As to claims 15,18, Schott in view of Raman discloses a multi-contact Hall plate wherein the voltages can be added (e.g. para 0083 in Raman).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).


7.	Applicant’s arguments with respect to claim(s) 1,7-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858